Citation Nr: 0736697	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  99-13 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected sinusitis, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased disability rating for a 
service-connected left shoulder disability, currently 
evaluated as 30 percent disabling. 

3.  Entitlement to an increased (compensable) disability 
rating for service-connected right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran served on active duty from July 1967 to February 
1969, from September 1970 to September 1973 and from June 
1974 to September 1979.

The veteran was granted service connection for right ear 
hearing loss, a left shoulder disorder, and sinusitis in a 
June 1980 rating decision.  At that time, the RO assigned a 
10 percent disability rating for the left shoulder disorder 
and noncompensable disability ratings for the right ear 
hearing loss and sinusitis.

In April 1997, the RO received the veteran's claim of 
entitlement to increased disability ratings for each of the 
three service connected conditions.  In an April 1998 rating 
decision, the RO denied the veteran's claims of entitlement 
to increased disability ratings for his service connected 
right ear hearing loss, left shoulder disorder, and 
sinusitis.  The veteran disagreed with the April 1998 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in July 1999.

In a June 1999 rating decision, the disability rating 
assigned the veteran's sinusitis was increased to 10 percent.  
In a January 2003 supplemental statement of the case (SSOC) 
the disability rating assigned the veteran's left shoulder 
disorder was increased to 30 percent.  The veteran continued 
to express disagreement with those increased ratings.  Cf. AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

The veteran testified at a personal hearing held in November 
2000.  The Veterans Law Judge (VLJ) who presided at that 
hearing has retired from the Board.  
The transcript of that hearing is associated with the 
veteran's claims folder.

In March 2001, the Board remanded these issues for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a SSOC in January 2003, which 
continued the previous denials.  The Board again remanded the 
claims in September 2003, so that a hearing requested by the 
veteran could be arranged.  The veteran presented personal 
testimony before the undersigned VLJ at a hearing at the RO 
in February 2004.  The transcript of that hearing is also of 
record.

These matters were again before the Board in December 2004, 
at that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
in Washington, D.C. for additional development, to include 
updated VA medical examinations.  That development has been 
completed.  In a September 2006 SSOC, the AOJ continued to 
deny the veteran's claims.  The veteran's VA claims folder 
has been returned to the Board for further appellate review.  

Issues not on appeal

The Board observes that in addition to remanding the issues 
listed above, its March 2001 decision included a grant of 
service connection for tinnitus, which was on appeal at that 
time.  The Board's decision is final.  See 38 C.F.R. § 
20.1100 (2007).   An April 2001 RO decision assigned a 10 
percent disability rating for tinnitus.  
The veteran has not disagreed with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Accordingly, that issue is not before the Board 
and will be addressed no further in this decision.

The Board also notes that in November 2000 the veteran 
withdrew a perfected appeal as to the issue of entitlement to 
service connection for bilateral pes planus; thus, that issue 
is no longer in appellate status.  See 38 C.F.R. § 20.204(c) 
(2007).

In a March 2002 rating decision, the RO granted service 
connection for diabetes and assigned a 20 percent disability 
rating.  The RO also denied the veteran's claim of 
entitlement to an increased rating for a service-connected 
digestive disorder.  In a March 2003 rating decision, the RO 
denied service connection for arthritis of the left ankle, 
bilateral knees and hands, and lumbar spine.  In an April 
2004 rating decision, the RO granted service connection for 
chloracne and assigned a noncompensable disability rating.  
The RO also denied a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU).  To the Board's 
knowledge, the veteran has not disagreed with any of those 
decisions.  Accordingly, those issues are not within the 
Board's jurisdiction and they will be addressed no further 
herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's sinus condition manifests as a history or diagnosed 
sinusitis and allergic rhinitis, with subjective complaints 
of headache and flare-ups at least twice a month on average.  
The medical evidence of record is negative for crusting, 
polyps or history of surgery or current antibiotic treatment. 

2.  The medical evidence of record indicates that the 
veteran's left shoulder condition manifests as history of a 
clavicle fracture of the veteran's minor upper extremity with 
impingement, pain, loss of range of motion and pain but 
without current symptoms of dislocation or malunion.  

3.  The medical evidence of record indicates that the 
veteran's right ear hearing loss manifests as puretone 
threshold average of  40 decibels in the right ear on most 
recent examination and 46 decibels in the right ear on prior 
examination.  

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
sinusitis, left shoulder disability, or right ear hearing 
loss, so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation for service-
connected sinusitis in excess of the currently assigned 10 
percent have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code 6513 (2007).

2.  The criteria for a disability evaluation for the service-
connected left shoulder disability in excess of the currently 
assigned 30 percent have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

3.  The criteria for an increased disability rating in excess 
of the currently assigned noncompensable) rating for the 
veteran's service-connected right ear hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, 4.87, 
Diagnostic Code 6100 (2007); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998).

4.  The criteria for referral for increased disability 
ratings on an extra-schedular basis are not met as to any of 
the three disabilities currently on appeal.  38 C.F.R. 
§ 3.321(b)(1) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability rating for the 
service-connected disabilities listed above.  Essentially, he 
contends that the symptomatology associated with his sinus, 
left shoulder and right ear hearing loss disabilities are 
worse then as compensated by the disability ratings currently 
assigned to each of these conditions.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As was described in the Introduction, these issues have been 
remanded by the Board on three occasions.  All evidentiary 
and procedural development called for in all of the remands 
has been accomplished.  Cf. Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  

In the most recent remand in December 2004, the Board 
instructed the AOJ to schedule the veteran for examinations 
of his service-connected disabilities.  These examinations 
were completed, and the reports will be discussed as part of 
the Board's analysis below.  The AOJ was then to readjudicate 
the claims.  This was accomplished via the September 2006 
SSOC. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision in April 1998.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Since the VCAA was not enacted until 
November 2000, furnishing the veteran with VCAA notice prior 
to the adjudication in April 1998 was clearly both a legal 
and a practical impossibility.  Indeed, VA's General Counsel 
has held that the failure to do so under such circumstances 
does not constitute error.  See VAOGCPREC 7-2004.

Crucially, the veteran was provided with VCAA notice through 
the May 2001 and November 2003 VCAA letters and his claims 
were readjudicated in the September 2006 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328) (Fed. Cir. 2006)  Thus, any 
VCAA notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

In the May 8, 2001 letter, the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  
Additionally, the May 2001 letter specifically informed the 
veteran of the criteria of a successful claim of entitlement 
to an increased disability rating.  

Finally, the Board notes that the May 2001 letter expressly 
notified the veteran to "tell [VA] about any additional 
information or evidence" that pertains to the claim.   The 
letter further advised the veteran that he could submit 
additional information.  In addition, a September 2006 VCAA 
letter specifically informed the veteran:
"If you have any additional information or evidence that you 
have not previously told us about, and that information 
concerns the level of your disability . . . please tell us or 
give us that evidence as soon as possible."  This request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to elements (4) and (5), the veteran received 
specific Dingess notice via a letter from the AMC dated 
September 22, 2006.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran as well as 
private medical records, which will be discussed below. 
Additionally, the veteran was provided with VA examinations 
in December 2002 and, in conformity with the directions of 
the December 2004 Board remand, in February 2005.  The report 
of the medical examinations and reviews reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran has been afforded two 
Travel Board hearings, including the February 2004 hearing 
before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  
The Board will first discuss each claim separately, and then 
present a common discussion of the potential referral for 
extraschedular consideration.  

1.  Entitlement to an increased disability rating for 
service-connected sinusitis, currently evaluated as 10 
percent disabling.  

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).



Specific schedular criteria

Diagnostic Code 6513 provides for the following levels of 
disability:

50%...sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

30 %...three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

10%...one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

0%...detected by X-ray only.

Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

38 C.F.R. § 4.97, Diagnostic Code 6513 (2007).

Under Diagnostic Code 6522 [allergic or vasomotor rhinitis], 
a 30 percent disability rating is warranted for allergic or 
vasomotor rhinitis with polyps.  A 10 percent disability 
rating is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).



Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected sinus condition.  He 
contends that he requires ongoing antibiotic therapy and 
suffers from incapacitating episodes such as to necessitate 
the assignment of a higher rating than the currently assigned 
10 percent.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's VA treatment records indicate diagnoses of 
sinusitis and allergic rhinitis.  The December 2002 VA 
examination also noted a history of sinusitis and rhinitis.  
The veteran is currently evaluated under Diagnostic Code 6513 
[Sinusitis, maxillary, chronic].  Diagnostic Code 6513 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the veteran's case (chronic maxillary sinusitis).  In any 
event, all sinusitis types are rated under the same criteria 
in the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  

However, in the interest of giving the veteran complete 
consideration and the history of diagnosis with allergic 
rhinitis, the Board has considered Diagnostic Code 6522 
[allergic or vasomotor rhinitis].  Given that the medical 
evidence of record, specifically the December 2002 and 
February 2005 VA examinations, found no polyps and that nasal 
obstruction found was less than 50 percent on both sides, use 
of that Diagnostic Code would not avail the veteran, as the 
criteria for the assignment of even the currently assigned 10 
percent disability rating are not met.  Accordingly, the 
Board finds that Diagnostic Code 6522 is not more appropriate 
than the currently assigned diagnostic code.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
most appropriately rated under Diagnostic Code 6513.

Schedular rating

The veteran's service-connnected sinusitis has been evaluated 
10 percent disabling under Diagnostic Code 6513.  In order to 
qualify for the next higher 30 percent disability rating 
there must be evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].
  
At the veteran's February 2004 hearing, he testified that he 
suffers from weather-related episodes of sinusitis which 
manifest as facial pain and headaches.  He further testified 
that he relies mostly on over-the-counter medication and rest 
for treatment.  He indicated that he has been prescribed 
antibiotics in the past and that surgery has been 
recommended, but that he has declined to have the procedure.  
See the transcript of the February 2004 hearing, pages 3-4.  

At the veteran's hearing, he also indicated that his symptoms 
were worse in the winter than in the summer.  See transcript 
of the hearing pages 10.  In that regard, the Board notes 
that the most recent VA examination was scheduled for the 
winter months, specifically for February.  See Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994) [if there is a medically 
established history of recurrence and remission of a 
disability, with the period of recurrence over a long period 
of time, another examination during period of flare-up of 
disability is required].   

The February 2005 VA medical examination indicated the 
veteran's service-connected sinus condition manifests as a 10 
% to 20 % left-sided nasal obstruction, but without any 
evidence of crusting or polyps.  Based upon x-ray 
examination, the veteran's sinuses were found to be normal.  
The examiner further noted that the veteran's sinuses were 
normal in appearance at the time of examination.  The 
examiner noted the veteran's assertion that he had been 
treated "continuously" on antibiotics, but found no 
indication in the veteran's medical records of any 
prescription for antibiotics within the previous year.  

To the extent that the veteran asserts that he suffers from 
nearly constant headaches as part of his service-connected 
sinus disability, the February 2005 VA examiner determined 
that "The origin of his headaches is not secondary to 
sinusitis or allergic rhinitis...most of the veteran's current 
upper airway problems are related to his morbid obesity and 
problems with sleep apnea."  Thus, the medical evidence 
shows that the headaches are not related to the service-
connected sinusitis.  Cf. Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) [holding that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so].  
To the extent that the veteran himself believes that his 
headaches are related to his service-connected sinusitis 
rather than to other, non service-connected causes, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as cause of a disability. See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992)  
 
The February 2005 examination findings are similar to those 
in the December 2002 VA medical examination and the ongoing 
VA treatment records.  Specifically there is no objective 
evidence of incapacitating episodes of sinusitis and no 
evidence of recent antibiotic treatment.  Accordingly, as 
prescriptions for antibiotics were not found in the treatment 
records reviewed incident to the February 2005 VA 
examination, the evidence of record does not show three or 
more episodes per year treated with four to six weeks of 
antibiotics.  Moreover, the veteran's treatment records do 
not show recent treatment for nonincapacitating flare-ups of 
sinusitis; 
Thus, six or more incapacitating episodes per year are not 
shown in the medical evidence of record.  Additionally, on 
examination crusting and polyps were not shown and a history 
of surgery has been denied.  Therefore, the criteria for 
assignment of a 30 percent disability rating are not met. 

The Board has considered the still-higher 50 percent 
disability rating.  As noted above the veteran denied ever 
having surgery for sinusitis, and the medical evidence in 
fact shows no surgery.  None of the other symptoms mentioned 
in the criteria for a 50 percent rating have been noted in 
the examination and treatment reports.

Accordingly, as the criteria for the assignment of a higher 
disability rating have not been met, the 10 percent 
disability rating will be continued.  

2.  Entitlement to an increased disability rating for a 
service-connected left shoulder disability, currently 
evaluated as 30 percent disabling. 

Relevant law and regulations

The law and regulations generally pertaining to increased 
disability ratings has been set for the above and will not be 
repeated.

Schedular criteria

The veteran's service-connected left shoulder disability is 
currently rated pursuant to 38 C.F.R. 4.71a, Diagnostic Codes 
5203-5201 [clavicle or scapula, impairment of with limitation 
of motion]. See 38 C.F.R. § 4.27 (2007) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen] 

Under Diagnostic Code 5203, a 10 percent rating is assigned 
for malunion of the scapula or nonunion of the scapula 
without loose movement. A 20 percent rating is warranted for 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.  Or the disability 
can be rated on impairment of function of the contiguous 
joint.  The assigned percentages are the same for the major 
and minor extremities.  

The Board observes that the veteran's left upper extremity is 
his minor non-dominant extremity.  See 38 C.F.R. § 4.69 
(2007); 38 C.F.R. § 4.69 (1996)
[a distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Under Diagnostic Code 5201, limitation of motion to 25 
degrees from the side  warrants a 30 percent evaluation for 
the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).   Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Analysis

Assignment of diagnostic code

As noted above, the veteran's service-connected right 
shoulder disability is currently rated as 30 percent 
disabling by analogy to Diagnostic Code 5203-5201.  
See 38 C.F.R. § 4.20 (2007) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  

In this case, the veteran has a remote history of a clavicle 
fracture in service; his current left shoulder disability 
which manifests as impingement, loss of range of motion and 
pain but without clinical evidence of malunion, dislocation 
or loose motion.  

Also as noted above, any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.

The Board finds that, in light of the current diagnosis and 
symptomatology reported by the veteran, which amounts to pain 
and limitation of motion utilization of Diagnostic Code 5201 
alone is more appropriate in the instant case.  The medical 
evidence of record does not indicate that there currently 
exists dislocation of the clavicle or scapula, or nonunion of 
the clavicle or scapula with loose movement.  Such pathology 
is the basis for rating under Diagnostic Code 5203.  

Crucially, in the Board's estimation, symptomatology under 
Diagnostic Code 5201 (limitation of motion with pain) is 
synonymous with the veteran's current complaints as well as 
the objective medical evidence.  It is based upon that 
criteria that the current 30 percent disability rating has 
been assigned by the AOJ.  Accordingly, in light of the 
current state of the veteran's disability, use of the 
hyphenated Diagnostic Code unnecessarily complicates the 
rating of the veteran's disability and it refers to symptoms 
which are not present.  Accordingly, Diagnostic Code 5201 
will be employed.  

The Board notes in passing that review of the medical 
evidence demonstrates there is no evidence of complete bony 
fixation (ankylosis) of the left shoulder to allow for rating 
under Diagnostic Codes 5200.  Additionally, there is no 
indication of malunion, recurrent dislocation, fibrous union, 
nonunion or loss of head of the humerus in the medical 
evidence to allow for a rating under Diagnostic Code 5202.

Therefore, the Board believes the most appropriate diagnostic 
code for rating the veteran is Diagnostic Code 5201.

Schedular rating

The veteran has been assigned a 30 percent disability rating 
based upon the criteria articulated in Diagnostic Code 5201.  
The service-connected shoulder is the veteran's minor 
extremity.  There is no higher schedular rating for the minor 
extremity available under Diagnostic Code 5201.  The 30 
percent disability rating will be continued.  

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving 
the maximum rating allowable under Diagnostic Code 5201. 
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected right ear hearing loss.

Pertinent law and regulations

During the pendency of this appeal, effective June 10, 1999, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87). Pursuant to VAOPGCPREC 3-2000 (April 
10, 2000).   

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected hearing loss disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 
VAOPGCPREC 3-2000;  Green v. Brown, 10 Vet. App. 111, 117 
(1997).

Specifically, the pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of VA.  38 
C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2007).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The former criteria

The original version of the rating schedule indicated that 
evaluations of defective hearing ranged from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule established 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).

The current criteria

The current rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state- licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2007).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear. The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Service connection has not been granted for left ear hearing 
loss.  In situations, as here, where service connection has 
been granted only for defective hearing involving one ear, 
and the veteran does not have total deafness in both ears, 
the hearing acuity of the nonservice- connected ear is 
considered to be normal.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  38 C.F.R. §§ 
3.383, 4.85(f), (h) (2007).


Analysis

The veteran is seeking an increased disability rating for his 
service-connected right ear sensorineural hearing loss, which 
is currently evaluated as noncompensably disabling under both 
38 C.F.R. § 4.85 (2007) and 38 C.F.R. § 4.85 (1998).  
He essentially contends that his right ear hearing loss 
disability has so severely compromised the quality of his 
life that monetary compensation is warranted.

Schedular rating

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear, notwithstanding the fact that 
only the right ear is service connected..

At the time of the veteran's February 2004 travel board 
hearing, he contended that the severity of his service-
connected hearing loss had worsened.  Accordingly, pursuant 
to the Board's December 2004 remand instructions the veteran 
was referred for a VA audiology examination in February 2005.  
The results of the examination were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
45
80
40
LEFT
15
25
65
85
48

Puretone threshold averages were 40 decibels in the right ear 
and 48 decibels in the left.  Speech discrimination scores at 
that time were 100 percent in the right ear and 96 percent in 
the left ear.  Applying both the current and the former 
criteria, this examination report yielded a numerical 
designation of I in the service-connected right ear (0 to 41 
percent average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination) and a numerical 
designation of I for the nonservice-connected left ear (42 to 
49 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination).

At the December 2002 VA examination the following results 
were obtained:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
50
95
46
LEFT
20 
30 
60   
80
48

Puretone threshold averages were 46 decibels in the right ear 
and 48 decibels in the left.  Speech discrimination scores at 
that time were 100 percent in the right ear and 96 percent in 
the left ear.  Under both the current and the former criteria 
this examination report yielded a numerical designation of I 
in the service-connected right ear (42 to 49 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination) and a numerical designation of 
I for the nonservice-connected left ear (42 to 49 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).

Entering the category designations into either version of 
Table VII, a disability percentage evaluation of 0 percent, 
or noncompensable, is for assignment under Diagnostic Code 
6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's right ear sensorineural 
hearing loss was properly assigned a noncompensable 
evaluation under Diagnostic Code 6100.

The Board has considered the application of exceptional 
patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2007) 
and 38 C.F.R. § 38 C.F.R. § 4.85(c) (1998).  However, the 
veteran's hearing loss does not meet the criteria under 
either the current or the former regulation.  

More specifically with respect to the current criteria, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70dB or more at 2000 Hz in the right ear, as 
would be required for application of table VIa under 38 
C.F.R.
§ 4.86(b). The veteran also does meet the criteria for 38 
C.F.R § 4.86(a).  Each of the four specified frequencies is 
not 55 dB or more in the right ear.  

With respect to the former criteria, the veteran's hearing 
evaluations have, at no time, been certified by the Chief of 
the Audiology section to warrant the use of Table VIa.  
Accordingly, it is not for application.  See 38 C.F.R. § 4.85 
(c) (1998).  

Therefore, the rating under Table VII is the correct rating 
under the regulations for this veteran.  The medical evidence 
does not support a compensable evaluation for the veteran's 
right ear sensorineural hearing loss under any pertinent 
criteria.

The Board has also considered the testimony presented by the 
veteran at his February 2004 hearing, explaining why he 
believes that his right ear hearing loss warrants an 
increased evaluation.  The Board has no reason to doubt the 
veteran's statements, especially as they relate to diminished 
enjoyment in certain activities.  It is clear from the 
evidence of record that he experiences right ear hearing 
loss; indeed, service connection would not have been granted 
if hearing loss did not exist.  See 38 C.F.R. § 3.385 (2007).  
However, the medical evidence does not show that his service-
connected right ear hearing loss is at a level greater than 
that encompassed by a noncompensable rating under the 
provisions of 38 C.F.R. § 4.85 and/or § 4.86.

As the Court observed in the Lendenmann case, "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, the 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.

Moreover, the veteran is also service connected for tinnitus, 
and a 10 percent rating as been assigned for that disability.  
The veteran is not competent to distinguish between the 
problems caused by the hearing loss and those caused by the 
tinnitus.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board thus finds that the veteran's right ear hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for right ear hearing loss.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO specifically considered referral for extraschedular 
evaluation in the April 1999 Statement of the Case (SOC). 
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability ratings at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his sinus 
condition, left shoulder condition or hearing loss.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for any of these disabilities during the 
nearly ten years that the veteran has pursued this appeal.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to these disabilities.  The 
Board acknowledges that the veteran is currently unemployed.  
However, this appears to be a result of the veteran's overall 
health picture rather than due to a marked interference in 
employment due to the exceptional nature of the veteran's 
hearing loss, sinus or left shoulder disability.  In that 
regard the Board notes that the veteran carries active 
diagnoses of morbid obesity [at the time of the veteran's 
February 2005 VA medical examination, he weighed 540 pounds], 
sleep apnea, hypertension, diabetes mellitus, tinnitus, 
hiatal hernia, generalized arthritis, flat feet and 
depression in addition to the conditions at issue here.   

The veteran has not provided any evidence of any interference 
with employment due to hearing loss.  Moreover, at the 
veteran's February 2004 Board hearing, the veteran did not 
testify that he had any work interruptions due to his hearing 
loss disability.  Finally, nothing in the medical records, 
which shows noncompensable hearing loss with nearly normal 
speech discrimination in any way indicates that the veteran's 
hearing loss would cause a marked interference in employment.  
There is no indication that he had missed any work because of 
his bilateral hearing loss, and there is nothing in the 
current evidence of record to indicate that bilateral hearing 
loss causes unusual impairment. Accordingly, the Board finds 
that none is shown.  

The veteran has asserted to VA that his left shoulder 
disability has caused difficulty in employment.  The Board 
acknowledges that the medical evidence of record shows loss 
of range of motion and pain.  However, the Board further 
notes that the disability is of the veteran's minor, not 
major upper extremity and that the veteran retains full use 
of his major upper extremity for work.  While the veteran's 
left shoulder symptoms undoubtedly made employment more 
difficult, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  Such 
potential occupational impairment is specifically 
contemplated in the 30 percent rating the Board has assigned.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].
Turning to the veteran's sinus condition, the veteran did 
testify that his service-connected sinus condition caused up 
to "two-thirds" of his work-related absences prior to his 
retirement.  See transcript of the hearing, page 8.  However, 
the medical evidence of record does not show that the 
veteran's sinus disability causes a marked interference in 
employment.  With respect to the veteran's sinus symptoms, as 
noted above, to the extent that those symptoms are 
incapacitating and would therefore interfere with employment, 
the competent medical evidence of record shows that such 
symptoms are attributable to non-service connected sleep 
apnea and morbid obesity.  Further, any interference in 
employment attributable to the veteran's service-connected 
sinus disability, that too, is contemplated in the assigned 
10 percent rating.  See Moyer, supra.  

In short, the evidence does not support the proposition that 
the veteran's sinus condition, left shoulder disability or 
right ear hearing loss presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.

ORDER

Entitlement to an increased disability rating for service-
connected sinusitis is denied.

Entitlement to an increased disability rating for the 
service-connected left shoulder disability is denied.

Entitlement to an increased disability rating for service-
connected right ear hearing loss is denied.

____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


